dismis.cr                                                           








 











COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO.	2-00-368-CR

WOODIE E. MCKESSON 	APPELLANT

V.

THE STATE OF TEXAS	STATE

----------

FROM COUNTY CRIMINAL COURT NO. 3 OF TARRANT COUNTY  

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT
 

ON PERMANENT ABATEMENT OF APPEAL



----------



We have considered the appellant’s "Motion To Permanently Abate Appeal” due to the death of the appellant.  A copy of the certificate of death states that appellant died on October 25, 2002. 	 

The death of an appellant during the pendency of an appeal deprives this court of jurisdiction.  
Molitor v. State
, 862 S.W.2d 615, 616 (Tex. Crim. App. 1993).  Under these circumstances, the appropriate disposition is the permanent abatement of the appeal.  
See
 T
EX
. R. A
PP
. P. 7.1(a)(2).  



No decision of this court having been delivered prior to the receipt of this motion, the court finds the motion to permanently abate the appeal should be granted.  It is therefore ordered, adjudged, and decreed that the appeal is permanently abated.



PER CURIAM



PANEL F	DAUPHINOT and LIVINGSTON, JJ.; and JOHN HILL, J. (Retired,                   Sitting by Assignment).



DO NOT PUBLISH

TEX. R. APP. P. 47.2(b)



(DELIVERED February 13, 2003)



FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.